Citation Nr: 0420636	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

The propriety of the reduction of the veteran's 30 percent 
disability evaluation to the 10 percent rate due to 
incarceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO.  



FINDINGS OF FACT

1.  Service connection for anxiety reaction was awarded in 
August 1971; a 30 percent evaluation has been in effect since 
that time.  

2.  On April 20, 1998, a VA computer match with the Bureau of 
Prisons indicated that the veteran was imprisoned for a 
felony on November 14, 1997.  

3.  The RO reduced the veteran's disability benefits to 10 
percent effective on January 14, 1998 due to incarceration 
for the commission of a felony.  



CONCLUSION OF LAW

The reduction of the veteran's disability compensation to a 
10 percent evaluation effective from January 14, 1998, due to 
incarceration for a felony conviction, was proper.  38 
U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

As noted above, service connection was granted in August 
1971.  An evaluation of 30 percent has been in effect since 
that time.  

An April 1998 computer match between VA and the Bureau of 
Prisons indicates that the veteran was incarcerated at the 
Fairton Federal Correctional Institution.  The computation 
date for the veteran's sentence was November 14, 1997.  The 
computer match indicated that the veteran was incarcerated 
for a felony.  

The RO contacted the veteran via letter in May 1998.  The RO 
indicated that adjustment of the veteran's benefits was 
proposed, and that the adjustment would result in an 
overpayment of benefits.  The veteran was informed that he 
could submit evidence demonstrating that the proposed action 
should not be taken.  

In a July 1998 letter, the veteran was notified that the 
action outlined in the May 1998 letter had been implemented.  
The letter informed the veteran of his appellate rights 
regarding the matter.  

In his January 1999 Substantive Appeal, the veteran indicated 
that he did not know he was supposed to notify VA of his 
incarceration.  

An April 2000 memorandum from the Brooklyn Community 
Corrections Center indicates that the veteran was scheduled 
to be transferred to that facility on March 28, 2000.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The pertinent facts in this case are not in dispute as the 
law is dispositive of the matter.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, there is no 
additional evidence or information that could be obtained to 
substantiate the veteran's claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  


III.  Analysis

Generally, any person who is incarcerated in a Federal, State 
or local penal institution in excess of 60 days for a 
conviction of a felony committed after October 7, 1980, and 
is rated 20 percent or more, shall not be paid compensation, 
or dependency and indemnity compensation, in excess of the 
amount specified in 38 U.S.C.A. § 1114(a), beginning on the 
61st day of incarceration.  A person whose benefits are 
subject to this reduction shall be informed of the rights of 
the person's dependents to an apportionment while the person 
is incarcerated, and the conditions under which payments to 
the person may be resumed upon release from incarceration.  
See 38 U.S.C.A. § 5313(a)(c)(d); 38 C.F.R. § 3.665(a)(c)(d).  

The rates for wartime disability compensation are noted in 38 
U.S.C.A. § 1114. Under section (a), the monthly compensation 
specified is at the 10 percent rate.  

Under the circumstances described hereinabove, the Board 
finds that the veteran's VA disability compensation benefits 
were properly reduced to the 10 percent rate, effective on 
the 61st day following the date of his incarceration for a 
felony conviction.  

At this point, it is important to emphasize that the 
veteran's rating was not reduced to 10 percent, only the 
payments to which he was entitled while incarcerated as of 
the 61st day of incarceration were reduced to that comparable 
to a 10 percent rating.  

In so reducing the payments, all due process was afforded the 
veteran.  In cases, such as here, where the law and not the 
evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  See Sabonis , supra.  



ORDER

As the veteran's reduction in VA disability compensation 
benefits was proper, the appeal is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



